{¶ 28} I concur in the judgment of the majority to reverse the trial court's decision. However, I disagree with the majority's analysis of the open and obvious doctrine. In my dissent in Moody v. CoshoctonCty., 9th Dist. No. 05CA0059, 2006-Ohio-3751, at ¶ 23, I stated that the open and obvious "doctrine *Page 15 
is inapplicable to cases involving the statutory duty of a political subdivision under R.C. 2744.02(B)(3) to maintain its roads, sidewalks, etc. free from nuisance." Accordingly, I would not apply this doctrine to a matter such as this one involving a slip and fall on a public sidewalk.